IN THE COURT OF APPEALS OF TENNESSEE
                              AT NASHVILLE
                            Assigned on Briefs November 1, 2013

                                  IN RE DAVID L. R. ET AL.

                  Appeal from the Chancery Court for Lawrence County
                        No. 1542911    Jim T. Hamilton, Judge


                 No. M2013-01249-COA-R3-PT - Filed December 6, 2013


The parents of six children appeal the termination of their parental rights. The trial court
terminated the parental rights of both parents on two grounds, substantial noncompliance
with the permanency plans and persistence of conditions, and the determination that
termination of both parents rights was in the best interests of the children. We affirm.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed

F RANK G. C LEMENT, J R., J., delivered the opinion of the Court, in which A NDY D. B ENNETT
and R ICHARD H. D INKINS, J.J., joined.

Ronald G. Freemon, Columbia, Tennessee, for the appellant, Joshuia R.1

Stacie Odeneal, Lawrenceburg, Tennessee, for the appellant, Melisha R.

Robert E. Cooper, Jr., Attorney General and Reporter, Leslie Curry, Assistant Attorney
General, Mary Byrd Ferrara, and S. Craig Moore, Nashville, Tennessee, for the appellant,
Tennessee Department of Children’s Services.

Michael Wallace Coleman, Jr., Lawrenceburg, Tennessee, for minor children, David L.R.,
Delayna J.R., Ashton B.R., Sara M.R., Ethan A.R., and Heather G.R.

                                              OPINION

       Joshuia R. (“Father”) and Melisha R. (“Mother”), married in February 2003, are the
parents of six children: David (born September 1997), Delayna (born November 1998),


        1
          This court has a policy of protecting the identity of children in parental termination cases by
initializing the last names of the parties.
Ashton (born August 2001), Sara (born February 2003), Ethan (born September 2004) and
Heather (born November 2005). Except for Heather, all of the children were placed in the
custody of the Department of Children’s Services (“the Department”) in 2005. Mother
regained custody of the children in August 2006. In October 2006 Mother was hospitalized
for approximately two weeks due to a bipolar disorder. When she went into the hospital, she
did not leave the children in the care and custody of Father, instead Mother gave powers of
attorney to three members of the Glass family and the children resided with members of that
family in three separate households.

       Upon the petition of the Department, the Juvenile Court of Maury County issued an
emergency protective custody order placing the children in temporary State custody on
March 5, 2007. The case was transferred to Lawrence County, where the parents resided, and
the Lawrence County Juvenile Court adjudicated the children dependent and neglected on
September 6, 2007.2 The children have been in foster care continuously since the juvenile
court’s protective custody order.

       All but one of the children have special needs. Delayna is receiving residential mental
health treatment at Parkridge Valley Hospital, a youth psychiatric hospital, in Chattanooga,
for schizoaffective disorder, post-traumatic stress disorder, attention deficit hyperactivity
disorder (“ADHD”), and other mental health conditions. David has Asperger’s Syndrome and
obsessive compulsive disorder. Ethan and Ashton have been diagnosed with ADHD. Sara
and the other children, except for Heather, have been receiving mental health therapy ever
since they came into state custody.

       After the children were placed in state custody and Mother was released from the
hospital, she continued to live with Father until they separated in May of 2010. Since that
time, Mother has resided with her boyfriend James P. in Mt. Pleasant, Tennessee although
Mr. P. is married. Father, who is still married to Mother, is now dating Mother’s twin sister.

       In March 2009, following statements by one of his daughters that Father sexually
abused her and one of her sisters, the juvenile court entered an order that Father not have
contact with the children. Father did not file a motion with the juvenile court to contest or lift
the no-contact order for two years, until mid-2011, and that motion was withdrawn without
a hearing. Father has not filed any other motion to have visitation or any form of contact with
the children reinstated. Thus, Father has not had any visitation, telephone calls,
correspondence or other contact with any of the children since March 2009.




       2
           All subsequent proceedings have been in Lawrence County.

                                                  -2-
        The juvenile court also suspended Mother’s visitation with the children in March
2009, and two years passed without her having any visitation with the children. It was not
until the spring of 2011, that Mother filed a motion to have visitation reinstated; the juvenile
court granted her motion and reinstated visitation, affording her monthly supervised
visitation. A few months later, in late 2011 and early 2012, Mother began acting
inappropriately during the monthly visitations with her children. She would tell the children
not to clean up the mess they made, she “flipped off” a Department worker with her middle
finger in front of the children, on two occasions she called a foster mother “bitch” and a
Department worker a “bitch” in front of the children, screamed in anger, told Ethan he did
not have to listen to others, threw objects during visitation, and told two of the children that
if she ever ran into her married boyfriend’s wife that she would “beat her down to the
ground.”

        In February 2012, the Foster Care Review Board recommended that Mother’s
visitation cease due to her inappropriate behaviors during visitation. The juvenile court
adopted the Board’s recommendation and, on March 5, 2012, ordered a cessation to Mother’s
visitation with the children. Mother did not file a motion seeking to restore visitation;
therefore, visitation was never restored.

       The petition to terminate the parents’ parental rights was tried over four days in
March, April, and November of 2012. Mother and her attorney and Father and his attorney
participated at trial as did a guardian ad litem for the children.

        At the conclusion of the trial, the trial court made numerous and specific findings of
fact including the following:

       11. The Department made reasonable efforts to help [the parents] satisfy the
       requirements in the permanency plan by providing community resource guides
       to [the parents]; providing [Mother] with community contacts to help her pay
       her utility bills; helped in showing [Mother] how to prepare a monthly budget
       to help manage her finances; providing parenting assessments; providing
       supervised and therapeutic visitation for [the parents] prior to Court Orders
       prohibiting visitation between [the parents] and the children; providing
       parenting services; researching the requirements [Father] would need to
       complete to reinstate his driver’s license, and providing that information to
       him; provided [the parents] information about the children’s schools and how
       they could participate in the children’s schooling, including addresses of and
       directions to the schools and schedules of parent/teacher conferences;
       providing transportation for [Mother] to and from visitation with the children,
       including long-distance transportation to visit with Delayna [R.] who is in a

                                              -3-
residential treatment facility in Chattanooga; providing information to
[Mother] to assist in finding and applying for low-income or affordable
housing; provided information to [the parents] regarding child safety and
community resources to obtain child safety seats; provided information to [the
parents] regarding community resources for transportation; contacting housing
authorities to assist [Mother] in obtaining housing; and obtaining therapy for
the children.

12. The Department removed the children from their home because of the
parents’ inability to provide proper care for the children and the mother’s
failure to properly address her mental health problems. The conditions that led
to the removal still persist. Moreover, other conditions exist in the home that,
in all reasonable probability, would subject the children to further abuse and
neglect and which, therefore, prevent the children’s return to the care of [the
parents].

Neither [parent] has provided an appropriate, stable home with adequate space
for the children. Despite ongoing DCS involvement for over four (4) years,
[the parents] have failed to obtain and maintain suitable housing and
employment or other source of income to provide for the children.

[Father] continues to have no contact with the children pursuant to Court
Order. Subsequent to the children’s entry into foster care in 2007, [Father],
was indicated as the perpetrator of sexual abuse against the children.

In 2011, [the parents] got into a fight, and [Father] purposefully destroyed
some of [Mother’s] property in his anger. Regarding his history of violence
and mental health instability, [Mother] testified he previously had pushed her
out of the car once when he was driving and once had grabbed her by the
throat and threw her against the wall.

[Mother] continues to have no visitation with the children pursuant to Court
Order. Her inappropriate behaviors during her 2011 and 2012 visitation with
the children resulted in the Foster Care Review Board recommending that her
visitation be stopped and in the Juvenile Court ordering a cessation of her
visitation.

[Mother] still does not take any psychotropic or mental health medication and
does not participate in mental health treatment or therapy despite her ongoing
bipolar disorder, depression and erratic behaviors.

                                      -4-
13. There is little likelihood the above-mentioned conditions will be remedied
at an early date so that these children can be returned to [the parents] in the
near future because for a period of about six years, the Department has made
reasonable efforts to help [the parents] remedy the conditions, to no avail. The
Department provided community resource guides to [the parents], provided
parenting assessments, provided supervised and therapeutic visitation for [the
parents] prior to Court Order prohibiting visitation between [the parents] and
the children, provided parenting services, and provided other reasonable
efforts already mentioned above.

14. Continuation of the parent/child relationship greatly diminishes the
children’s chances of early integration into a safe, stable and permanent home.

15. [The parents] have not made such an adjustment of circumstances, conduct
or conditions as to make it safe and in the children’s best interests to be in their
home(s).

16. [The parents] have failed to effect a lasting adjustment after reasonable
efforts by available social services agencies for such duration of time that
lasting adjustment does not reasonably appear possible.

17. There is no meaningful relationship between [the parents] and the children.
[Father] has had no contact with the children since the spring of 2009. Since
the spring of 2009, [Mother] only had about four hours of visitation per month
with the children for about one year, from the spring of 2011 to the spring of
2012, and has had no visitation with them at all since the Juvenile Court
ordered a cessation of visitation on March 5, 2012.

18. A change of caretakers and physical environment resulting in a return of
the children to [the parents] is likely to have a detrimental/negative effect on
the children’s emotional, psychological and medical conditions.

19. [The parents] abused or neglected the children.

20. [Father] showed sexual abuse or neglect towards one or more of the
children.

21. [The parents’] mental and/or emotional statuses would be detrimental to
the children and/or prevent [the parents] from providing safe and stable care
and supervision for the children and from effectively parenting the children.

                                        -5-
        22. [Father] has shown little or no interest in the welfare of the children.

        23. Ethan, Ashton, Heather, and Sarah [R.] have been placed in a foster home
        by the Department. Their foster parents love them, care for them, and the
        children have bonded with their foster parents. Their foster parents wish to
        adopt them. David [R.] has been placed in another foster home by the
        Department. His foster parents love and care for him and he has bonded with
        his foster parents, who wish to adopt him.

         The trial court then set forth its conclusions of law stating that both parents failed to
comply in a substantial manner with their responsibilities set out in the permanency plans that
related to remedying the conditions which necessitated foster care placement; that the
children were removed from the parents care and custody for a period of at least six months
and they have not remedied the conditions that led to the children’s removal; that conditions
persist that in all reasonable probability would cause the children to be subjected to further
abuse or neglect, which prevent the children’s safe return to the parents’ care; that there is
little likelihood that these conditions will be remedied at any early date so that the children
can be returned to the parents in the near future; and that the continuation of the parent and
child relationship greatly diminishes the children’s chances of early integration into a safe,
stable and permanent home. The trial court also concluded that it was in the children’s best
interests that both parents’s parental rights be terminated.

        Based upon the foregoing findings of fact and conclusions of law the trial court
entered judgment on May 13, 2013, terminating the parental rights of Father and Mother to
all six children.

        Both parents filed timely notices of appeal. Father presents three issues: whether the
evidence is sufficient to establish that he did not substantially comply with the permanency
plans; whether the evidence is sufficient to establish that the Department made reasonable
efforts to help him satisfy the requirements of the permanency plan; and whether the
evidence is sufficient to establish that he did not remedy the conditions that led to removal
of the children. Mother presents eleven issues, most of which can be summarized as being
the same three Father raises plus one additional issue; whether termination of her parental
rights is in the best interests of the children.3



        3
         Mother also questioned whether she was deprived of her statutory and constitutional rights because
she was not appointed counsel at all states of the juvenile court proceedings; however, she failed to cite to
the record any instance where she was not represented by counsel. Thus, this issue is waived. See Tenn. R.
App. P. 27(g).

                                                    -6-
                                       S TANDARD OF R EVIEW

       Parents have a fundamental right to the care, custody, and control of their children.
Stanley v. Illinois, 405 U.S. 645, 651 (1972); Hawk v. Hawk, 855 S.W.2d 573, 577 (Tenn.
1993). This right is superior to the claims of other persons and the government, yet it is not
absolute. In re S.L.A., 223 S.W.3d 295, 299 (Tenn. Ct. App. 2006).

        To terminate parental rights, a court must determine by clear and convincing evidence
the existence of at least one of the statutory grounds for termination and that termination is
the best interest of the child. Tenn. Code Ann. § 36-1-113(c); In re Adoption of Angela E.,
402 S.W.3d 636, 639 (Tenn. 2013) (citing In re Valentine, 79 S.W.3d 539, 546 (Tenn.
2002)). When a trial court has made findings of fact, we review the findings de novo on the
record with a presumption of correctness unless the preponderance of the evidence is
otherwise. Tenn. R. App. P. 13(d); In re Adoption of Angela E., 402 S.W.3d at 639 (citing
In re Taylor B.W., 397 S.W.3d 105, 112 (Tenn. 2013)). We next review the trial court’s order
de novo to determine whether the facts amount to clear and convincing evidence that one of
the statutory grounds for termination exists and if so whether the termination of parental
rights is in the best interests of the children. Id. at 640. Clear and convincing evidence is
“evidence in which there is no serious or substantial doubt about the correctness of the
conclusions drawn from the evidence.” Id. (citing In re Valentine, 79 S.W.3d at 546 (quoting
Hodges v. S.C. Toof & Co., 833 S.W.2d 896, 901 n.3 (Tenn. 1992)) (internal quotation marks
omitted).

                                               A NALYSIS

                   I. P ERMANENCY P LAN AND THE D EPARTMENT’S E FFORTS

        This is not a case where reasonable efforts are excused;4 therefore, before examining
the grounds at issue, we must first determine whether the terms and goals of the permanency
plans were reasonable and related to remedying the conditions which necessitated removal
of the children and whether the Department exerted reasonable efforts to assist Mother and
Father to achieve the goals and to be reunited with their children.

       “Because of the prominent role that the Department plays in the lives of so many
dependent and neglected children, the Tennessee General Assembly has explicitly imposed
on the Department the responsibility to make reasonable efforts to reunify children and their


        4
        The Department is not required to make reasonable efforts every time it removes a child. In certain
aggravated circumstances, such as severe child abuse, the Department is relieved of this duty. Tenn. Code
Ann. § 37-1-166(g)(4); Tenn. Code Ann. § 36-1-113(g)(7).

                                                   -7-
parents after removing the children from their parents’ home.” In re Tiffany B., 228 S.W.3d
148, 157-58 (Tenn. Ct. App. 2007) (citing Tenn. Code Ann. § 37-1-166). The Department’s
first obligation in this regard is to establish permanency plans, the terms of which are
“reasonable and related to remedying the conditions which necessitate foster care
placement.” In re Valentine, 79 S.W.3d at 547 (quoting Tenn. Code Ann. § 37-2-
403(a)(2)(C)). This statutory policy does not require that the Department’s effort to reunify
the family be “herculean”; nevertheless, the Department’s employees “must use their superior
insight and training to assist the parents in addressing and completing the tasks identified in
the permanency plan.” In re Giorgianna H., 205 S.W.3d 508, 519 (Tenn. Ct. App. 2006).

        Reasonable efforts are statutorily defined as the “exercise of reasonable care and
diligence by the department to provide services related to meeting the needs of the child and
the family.” Tenn. Code Ann. § 37-1-166(g)(1). In cases like this one, the factors that courts
use to determine reasonableness include: (1) the reasons for separating the parents from their
children, (2) the parents’ physical and mental abilities, (3) the resources available to the
parents, (4) the parents’ efforts to remedy the conditions that required the removal of the
children, (5) the resources available to the Department, (6) the duration and extent of the
parents’ efforts to address the problems that caused the children’s removal, and (7) the
closeness of the fit between the conditions that led to the initial removal of the children, the
requirements of the permanency plan, and the Department’s efforts. In re Tiffany B., 228
S.W.3d at 158-59 (citing In re Giorgianna H., 205 S.W.3d at 519).

       Although the Department bears a heavy responsibility with regard to reunification, the
road to reunification is a “two-way street.” State Dep’t. of Children’s Servs. v. S.M.D., 200
S.W.3d 184, 198 (Tenn. Ct. App. 2006). Parents desiring to be reunited with their children
“must also make reasonable and appropriate efforts to rehabilitate themselves and to remedy
the conditions that required the Department to remove their children from their custody.” In
re Giorgianna H., 205 S.W.3d at 519. Accordingly, even though the Department bears a
heavy responsibility to facilitate reunification, the Department does not bear the entire
responsibility. S.M.D., 200 S.W.3d at 198.

                                   A. P ERMANENCY P LANS

       The children were removed due to their parents’ inability to care for and protect the
children and Mother’s mental health problems. Soon after their removal, the Department
learned that the children had substantial medical and mental health needs which were not
being attended to appropriately by either parent. The Department also learned that neither
parent had a source of income necessary to provide safe and stable housing for the children.
Because of the above concerns, the Department developed permanency plans with goals to



                                              -8-
improve both parents’ parenting skills, help them obtain a source of income by employment
or benefits, to obtain suitable and stable housing, and to protect the children.

       Initial permanency plans required, among other things, that both parents provide
adequate housing and a loving, stable home for the six children; that Father participate in a
mental health intake and follow recommendations; that Mother participate in an updated
psychological evaluation; that both participate in parenting classes; and that Mother
participate in mental health counseling and medication management and take her medications
as prescribed. As time passed, the permanency plans were revised on several occasions;
however, the core requirements remained generally the same.

       The permanency plans as they were revised on December 8, 2009, restated the
requirements in the initial plans and added the following: that both parents provide proof of
adequate housing by December 18, 2009, and appropriate furnishings including beds for the
children and that Father follow the recommendations of his counseling and medication
management. On May 28, 2010, the plans were revised to add the following requirements:
that Father obtain separate housing due to the sexual abuse allegations made against him by
the children; that Mother participate in non-offender sexual abuse counseling to develop a
plan for close supervision of the children; that Father address the sexual abuse allegations
in counseling; and both parents contact the child support office for calculation and
assessment on child support. The Department explained the new requirements and
responsibilities to both parents on May 28, 2010, and both parents signed the revised plans
on that date.

        Another revision was made on March 22, 2011; the new plan restated the above
requirements and additionally required Mother obtain safe, stable housing with appropriate
furnishings and that both parents participate in education and IEP meetings and parent-
teacher conferences regarding the children. A September 28, 2011, permanency plan restated
these requirements and included that Mother maintain regular and positive visitation with the
children; that Father would pay child support; that Mother would participate in mental health
therapy until released by provider; that Mother continue treatment for her seizures until
released by medical provider; and that Father participate in mental health treatment until
released by provider and sign a release allowing the Department to obtain those records and
verify participation. Subsequent permanency plans developed January 25, 2012, and
September 17, 2012, restated these requirements.5

       Considering the parents’ deficiencies and the children’s needs, we have concluded that
the requirements and goals identified in the permanency plans for each parent were

       5
           Each plan was ultimately presented to and approved by the juvenile court in a timely fashion.

                                                     -9-
reasonable and related to remedying the conditions which necessitated the removal of the
children from their care and the resulting foster care placement. Therefore, we have
concluded that the permanency plans satisfied the requisite criteria. See In re Valentine, 79
S.W.3d at 547; see also Tenn. Code Ann. § 37-2-403(a)(2)(C).

                                 B. R EASONABLE E FFORTS

        Due to Mother’s underlying mental health issues that affected her ability to properly
care for and protect the children, the Department attempted to assist Mother with her mental
health requirements by arranging mental health counseling and therapy; however, Mother
was anything but cooperative. Although the Department made arrangements for the Mental
Health Cooperative to assist Mother, Mother repeatedly refused to provide a medical release
for the Department to follow through with Mother’s mental health needs and requisite
services. Moreover, a case manager from Mental Health Cooperative regularly went to her
home to check on Mother and her living conditions and she repeatedly encouraged Mother
to see a mental health therapist and obtain psychotropic medications, but Mother never did.
The Department also made arrangements for Mother to receive assistance at Centerstone, a
community-based behavioral healthcare facility that offers a full range of mental health
services, substance abuse treatment and educational services, but Mother seldom attended
her scheduled appointments or sessions.

      The Department also made arrangements for Father to have mental health care, but
he too refused to provide the appropriate release and he refused treatment; thus, the
Department was unable to make further efforts regarding either parent’s mental health needs.

        As for other basic services, Meredith Worsham, a Department case worker testified
about the services and assistance she provided the parents from November 10, 2009 to June
2011. To assist mother in learning how to parent the children, arrangements were made for
therapeutic visitation counseling at Omni Visions, which provides individuals and families
with a community support system to facilitate and inspire growth and development. Also,
Ms. Worsham stated that she assisted them to find financial aid to pay electric bills by
referring Mother to community resources and providing a list to include Family-to-Family
services, employment and housing.

       Considering the above facts and other relevant evidence we have not yet addressed,
but shall do so in the following discussion, we have determined the Department exerted
reasonable efforts to assist Mother and Father to achieve the stated goals.




                                            -10-
       We now turn our attention to the statutory grounds at issue: substantial noncompliance
with the permanency plans and persistence of conditions to determine whether the evidence
clearly and convincingly establishes at least one of these grounds.

                   II. G ROUNDS FOR T ERMINATION OF P ARENTAL R IGHTS

            A. S UBSTANTIAL N ONCOMPLIANCE WITH THE P ERMANENCY P LANS

         A parent’s failure to comply with a parenting plan is a ground for termination of their
parental rights. Tenn. Code Ann. § 36-1-113(g)(2). In order for noncompliance to justify the
termination of parental rights, it must be “substantial.” In re S.H., No. M2007-01718-COA-
R3-PT, 2008 WL 1901118, at *7 (Tenn. Ct. App. Apr. 30, 2008). The issue of substantial
noncompliance with the requirements of a permanency plan is a question of law; therefore,
it is reviewed de novo with no presumption of correctness. In re Valentine, 79 S.W.3d at 546.

       The first permanency plan was adopted on April 7, 2010. Pursuant to the first and
subsequent plans, the goals of which remained consistent, the parents were to obtain suitable
and stable housing, a source of income, work with Omni Visions and the children’s
placement contacts to learn ways to handle the children’s behaviors, continue attending
mental health counseling, and develop the skills necessary to respond to the children’s
special needs. Neither parent accomplished any of these goals.

       Neither of them maintained adequate or stable housing for the children; to the
contrary, in early 2010, they lived in a trailer on William and Earl Road until the utilities and
water eventually were cut off and they had to move. They then moved in with Father’s father.
Then, in March 2010, they moved to a one-bedroom apartment in Lawrenceburg. Mother
stayed at the apartment for about three months and then separated from Father. Thereafter,
she began staying with friends in Mt. Pleasant and later moved in with her boyfriend, James
P., where she continues to reside, in a one bedroom apartment; which like all of the previous
temporary lodging, is wholly inadequate for one or two adults with six children.

        Father was prohibited from visiting with the children since 2009 and Mother did not
maintain regular or positive visitation with the children even after the order barring her
visitation was lifted in 2009. In 2011 and 2012, Mother engaged in very inappropriate
behavior during visitation, resulting in the Foster Care Review Board recommending her
visitation cease and the juvenile court ordering a cessation of her visitation in March 2012.

      Neither parent complied with the mental health requirements in the permanency plans.
Mother has bipolar disorder, depression, was diagnosed with borderline personality disorder,
and has a history of cutting herself. She testified she stays depressed, frequently is irritable

                                              -11-
or angry, and has heard voices. She, however, does not take psychotropic or mental health
medications to help control her mental health problems and has gone only sporadically and
a few times to see a mental health therapist or professional for treatment. Although a case
manager from Mental Health Cooperative regularly has come to her home to check on her
and her living conditions, the case manager is not a mental health therapist who can provide
any treatment or medication. To the contrary, the Mental Health Cooperative records indicate
the case manager has tried to encourage Mother to see a mental health therapist and obtain
psychotropic medications, but Mother has not done so.

        Father’s participation in mental health counseling was sporadic, sometimes missing
meetings and sometimes not taking his mental health medications. Neither parent provided
a release to the mental health providers to allow the Department to obtain their records and
verify their participation and compliance.

       Neither parent works nor did they make any improvement in their ability to earn a
sustainable income. Both parents receive SSI income for mental health disabilities; Mother
receives $698 per month in SSI benefits and $70 per month in food stamps, and Father
receives $698 per month in SSI benefits and $138 per month in food stamps. Neither parent
provided a monthly budget or plan as to how they would be able to manage their expenses
and financially provide for the children. With respect to Mother’s ability to manage her
finances, Mother admitted spending between $20 to $80 per month for cigarettes, yet she
says she cannot pay child support.

       The foregoing, and other evidence in the record, established by clear and convincing
evidence that each parent was in substantial noncompliance with the permanency plans.
Therefore, we affirm the trial court’s finding that both parents failed to substantially comply
with the requirements of the permanency plans.

                              C. P ERSISTENCE OF C ONDITIONS

       Tennessee Code Annotated § 36-1-113(g)(3) specifies the essential elements for the
“persistent conditions” ground for termination of parental rights. It provides that grounds for
termination exist when:

       (3) The child has been removed from the home of the parent or guardian by
       order of a court for a period of six (6) months and:

              (A) The conditions that led to the child’s removal or other
              conditions that in all reasonable probability would cause the
              child to be subjected to further abuse or neglect and that,

                                             -12-
               therefore, prevent the child’s safe return to the care of the
               parent(s) . . . , still persist;

               (B) There is little likelihood that these conditions will be
               remedied at an early date so that the child can be safely returned
               to the parent(s) . . . in the near future; and

               (C) The continuation of the parent . . . and child relationship
               greatly diminishes the child’s chances of early integration into
               a safe, stable and permanent home[.]

Id.

        The initial permanency plans and all revised plans required, in pertinent part, that both
parents provide adequate housing and a loving, stable home for the children, that Father
participate in a mental health intake and follow recommendations, that Mother participate
in an updated psychological evaluation, that both participate in parenting classes, and that
Mother participate in mental health counseling and medication management and take her
medications as prescribed. The evidence in this record, which we summarized earlier in this
opinion, clearly and convincingly established that neither parent made any material changes
to the conditions that existed when the children were removed in 2007; they did not obtain
the necessary mental health treatment to be able to care for the children, they did not learn
appropriate parenting skills, they did not obtain safe and suitable housing, or a sustainable
income or benefits to provide for the children. Moreover, the record clearly and convincingly
established that there is little likelihood that these conditions will be remedied at an early date
so that the children may be safely returned to either parent in the near future, and that the
continuation of the parent and child relationship greatly diminishes the children’s chances
of early integration into a safe, stable, and permanent home.

       For these reasons, we affirm the trial court’s finding that the Department proved the
“persistent conditions” ground for termination of Mother’s parental rights by clear and
convincing evidence, pursuant to Tennessee Code Annotated § 36-1-113(g)(3).

                            II. B EST INTERESTS OF THE C HILDREN

       The Tennessee General Assembly has provided a list of factors for the court to
consider when conducting a best interest of the child analysis. See Tenn. Code Ann. § 36-1-
113(i)(1)-(9). The nine statutory factors, which are well known and need not be repeated
here, are not exclusive or exhaustive, and other factors may be considered by the court. See
In re M.A.R., 183 S.W.3d 652, 667 (Tenn. Ct. App. 2005). Moreover, not every statutory

                                               -13-
factor need apply; a finding of but a few significant factors may be sufficient to justify a
finding that termination of the parent child relationship is in the child’s best interest. See In
re M.A.R., 183 S.W.3d at 667. The child’s best interest is to be determined from the
perspective of the child rather than the parent. See State Dep’t of Children’s Servs. v. L.H.,
No. M2007-00170-COA-R3-PT, 2007 WL 2471500, at *7 (Tenn. Ct. App. Dec. 3, 2007)
(citing White v. Moody, 171 S.W.3d 187, 194 (Tenn. Ct. App. 2004)).

        In this case, the evidence clearly and convincingly established that both parents failed
to make an adjustment in circumstance to provide a safe and stable home for the children.
See Tenn. Code Ann. § 36-1-113(i)(1). Further, to allow the children to return to either
parent, which could not be considered until one or both make many positive changes and
becomes a responsible parent, and which each parent repeatedly failed to do, would subject
the children to more uncertainty and instability. Moreover, it would require the removal of
the children from environments where their conditions have dramatically improved and they
are much happier, healthier, and safer. Id. § 36-1-113(i)(5).

       Considering these relevant factors from the children’s perspective, the evidence
clearly and convincingly established that it is in the children’s best interests that Mother’s
and Father’s parental rights be terminated.

                                       I N C ONCLUSION

       The judgment of the trial court is affirmed in all respects and this matter is remanded
with costs of appeal assessed against both appellants, jointly and severally.




                                                        ______________________________
                                                        FRANK G. CLEMENT, JR., JUDGE




                                              -14-